         Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 1 of 20




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    DANIEL PAUL STODDARD,
                                                       Case No. 1:20-cv-00221-BLW
                         Plaintiff,
                                                       INITIAL REVIEW ORDER BY
          v.                                           SCREENING JUDGE

    IDOC POLICY PROGRAMMERS and
    BOC WARDEN SUE WESSELS,

                         Defendants.1


        The Clerk of Court conditionally filed Plaintiff Daniel Paul Stoddard’s Complaint2

as a result of Plaintiff’s status as an inmate and in forma pauperis request. Plaintiff later

filed a 12-page amended complaint (with over 40 additional pages of affidavits, briefing,

and exhibits).3




1
 These Defendants are those identified in the caption of the document construed as the amended
complaint, see Dkt. 7.
2
 The initial pleading in this case was entitled, “The Pagan Ministry Bill of Chancery Religious
Mandates.” See Dkt. 2. Because Plaintiff is a prisoner and because the document identified a lieutenant
governor as a defendant, the Clerk of Court reasonably construed the initial pleading as a civil rights
complaint under 42 U.S.C. § 1983, a statute that provides for a remedy against state or local governmental
officials who violate the Constitution of the United States.
3
  This pleading is entitled, “Amended Proposition’s to Claims of Insolvency and Religious Mandates,”
leading the Clerk to construe it as an amended complaint. See Dkt. 7.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 2 of 20




       The Court now reviews the Complaint to determine whether it should be

summarily dismissed in whole or in part under 28 U.S.C. §§ 1915 and 1915A. Having

reviewed the record, and otherwise being fully informed, the Court enters the following

Order directing Plaintiff to file a second amended complaint if Plaintiff intends to

proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
            Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 3 of 20




liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). And, a court need not comb through a

Plaintiff’s exhibits or other filings to determine if a complaint states a plausible claim for

relief.4

3.         Factual Allegations

           Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho State Correctional Institution. Plaintiff’s

handwriting is difficult to read, and it is unclear what precisely Plaintiff is alleging in this

action.

           It is not clear precisely what Plaintiff is alleging in this case, and Plaintiff’s

handwriting is difficult to read. The Amended Complaint mentions various religions and

refers to diet and to religious property. Further, Plaintiff refers to problems with

“medical” and with “psychological detail stuff,” to unidentified parties attempting to

“control [Plaintiff’s] behavior,” to “rape investigations,” and to “inmate correspondence.”

See Dkt. 7 at 1–12. Therefore, it appears Plaintiff may be attempting to assert claims

under the First Amendment right to use the mail and under the Eighth Amendment, as




4
  Thus, in considering whether Plaintiff has stated a claim upon which relief may be granted, the Court
has reviewed only the 12-page amended complaint found at Dkt. No. 7. See also D. Idaho Gen. Order
342(A)(1)(b) (“No exhibits may be attached to a complaint or any type of amended complaint, except
those showing exhaustion of administrative remedies.”); and G.O. 342(A)(1)(c) (“No affidavits may be
attached to a complaint or any type of amended complaint.”).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 4 of 20




well as religious freedom claims under the First Amendment or the Religious Land Use

and Institutionalized Persons Act (“RLUIPA”), see 42 U.S.C. § 2000cc et seq.

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

4.     Discussion

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Governmental officials generally are not liable for damages in their individual

capacities under § 1983 unless they personally participated in the alleged constitutional

violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at

677 (“[E]ach Government official, his or her title notwithstanding, is only liable for his or

her own misconduct.”). Section 1983 does not allow for recovery against an employer or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
           Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 5 of 20




principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205–09.

       A plaintiff may also seek injunctive relief from officials who have direct

responsibility in the area in which the plaintiff seeks relief. Rounds v. Or. State Bd. of

Higher Educ., 166 F.3d 1032, 1036 (9th Cir. 1999). However, states and state entities are

immune from suit in federal court absent a waiver of sovereign immunity and, therefore,

cannot be sued under § 1983. See Hans v. Louisiana, 134 U.S. 1, 16–18 (1890); Quern v.

Jordan, 440 U.S. 332, 342–44 (1979); see also Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989) (holding that a state is not a “person” subject to suit under § 1983).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 6 of 20




       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a

pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those

conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 7 of 20




damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

             i.       Eighth Amendment Claims

       The Eighth Amendment to the United States Constitution protects prisoners

against cruel and unusual punishment. To state a claim under the Eighth Amendment,

prisoners must plausibly allege that they are “incarcerated under conditions posing a

substantial risk of serious harm,” or that they have been deprived of “the minimal

civilized measure of life’s necessities” as a result of the defendants’ actions. Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted). An Eighth

Amendment claim requires the plaintiff to satisfy both (1) an objective standard, “that the

deprivation was serious enough to constitute cruel and unusual punishment,” and (2) a

subjective standard, that the defendant acted with “deliberate indifference.” Snow v.

McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by

Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under § 1983. Berg v.

Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated persons with

demonstrated proclivities for antisocial criminal, and often violent, conduct, having

stripped them of virtually every means of self-protection and foreclosed their access to

outside aid, the government and its officials are not free to let the state of nature take its

course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and alterations

omitted). Although even an obvious danger does not result in liability if the official is not

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 8 of 20




subjectively aware of it, a prison official cannot “escape liability for deliberate

indifference by showing that, while he was aware of an obvious, substantial risk to

inmate safety, he did not know that the complainant was especially likely to be assaulted

by the specific prisoner who eventually committed the assault.” Id. at 843.

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v.

McMillian, 503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs

amounts to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The

Ninth Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 9 of 20




        As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison

official must not only ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’ but that person ‘must also draw the inference.’”

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at

837).

        In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th



INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 10 of 20




Cir. 1986) (“A prison inmate has no independent constitutional right to outside medical

care additional and supplemental to the medical care provided by the prison staff within

the institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.”

Gibson, 290 F.3d at 1188. If medical personnel have been “consistently responsive to [the

inmate’s] medical needs,” and the plaintiff has not shown that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment

between an inmate and prison medical providers—or, for that matter, between medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between

alternative courses of treatment, a prisoner must show that the chosen course of treatment

‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious

disregard of an excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058

(alteration omitted) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

Stated another way, a plaintiff must plausibly allege that medical providers chose one

treatment over the plaintiff’s preferred treatment “even though they knew [the plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 11 of 20




prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D.

Cal. 2015).

        Non-medical prison personnel generally are entitled to rely on the opinions of

medical professionals with respect to the medical treatment of an inmate. However, if “a

reasonable person would likely determine [the medical treatment] to be inferior,” the fact

that an official is not medically trained will not shield that official from liability for

deliberate indifference. Snow, 681 F.3d at 986 (internal quotation marks omitted); see

also McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (stating that non-medical

personnel may rely on medical opinions of health care professionals unless “they have a

reason to believe (or actual knowledge) that prison doctors or their assistants are

mistreating (or not treating) a prisoner”) (internal quotation marks omitted).

              ii.     First Amendment Mail Claims

       Prisoners enjoy a First Amendment right to send and receive mail. Thornburgh v.

Abbott, 490 U.S. 401, 407 (1989). However, a prison may adopt regulations or practices

that impinge on a prisoner’s First Amendment rights if those regulations are “reasonably

related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). A

court must consider four factors when determining whether a prison regulation is valid:

(1) whether there is a “rational connection between the prison regulation and the

legitimate governmental interest put forward to justify it”; (2) whether “there are

alternative means of exercising the right that remain open to prison inmates”; (3) what

“impact accommodation of the asserted constitutional right will have on guards and other

inmates, and on the allocation of prison resources generally”; and (4) whether “ready

INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 12 of 20




alternatives” at a “de minimis cost” exist, which “may be evidence that the regulation is

not reasonable, but is an exaggerated response to prison concerns.” Id. at 89-93.

       This analysis appropriately allows prison officials substantial leeway in the

management of their prisons because “[s]ubjecting the day-to-day judgments of prison

officials to an inflexible strict scrutiny analysis would seriously hamper their ability to

anticipate security problems and to adopt innovative solutions to the intractable problems

of prison administration.” Id. at 89. Federal courts must apply the Turner test so as to

“accord great deference to prison officials’ assessments of their interests.” Michenfelder

v. Sumner, 860 F.2d 328, 331 (9th Cir. 1988).

       Specific allegations that mail delivery was delayed for an inordinate amount of

time are sufficient to state a claim for violation of the First Amendment. Antonelli v.

Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996). A temporary delay in the delivery of mail

resulting from a prison’s security inspection, however, does not violate a prisoner’s First

Amendment rights. Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999).

           iii.      First Amendment Free Exercise Claims

       The First Amendment’s Free Exercise Clause absolutely protects the right to

believe in a religion; it does not absolutely protect all conduct associated with a religion.

Cantwell v. Connecticut, 310 U.S. 296, 303-04 (1940). Inmates retain their free exercise

of religion rights in prison. O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987). An

inmate who is an adherent of a minority religion must be afforded a “reasonable

opportunity of pursuing his faith comparable to the opportunity afforded fellow prisoners

who adhere to conventional religious precepts.” Cruz v. Beto, 405 U.S. 319, 322 (1972)

INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 13 of 20




(per curiam). A prison need not, however, provide “identical facilities or personnel” for

“every religious sect or group within a prison,” and a “special chapel or place of worship

need not be provided for every faith regardless of size; nor must a chaplain, priest, or

minister be provided without regard to the extent of the demand.” Id. at 322 n.2.

       To serve as a basis for a viable claim challenging a prison restriction under the

Free Exercise Clause, an inmate’s belief must be both sincerely held and rooted in

religious belief. Shakur v. Schriro, 514 F.3d 878, 884 (9th Cir. 2008); Malik v. Brown, 16

F.3d 330, 333 (9th Cir. 1994). Further, the burden placed on the inmate’s religious

exercise by the defendants’ actions must be substantial. Hernandez v. Comm’r, 490 U.S.

680, 699 (1989). De minimis—or minor—burdens on the free exercise of religion are not

of a constitutional dimension, even if the belief upon which the exercise is based is

sincerely held and rooted in religious belief. See, e.g., Rapier v. Harris, 172 F.3d 999,

1006 n.4 (7th Cir. 1999) (the unavailability of a non-pork tray for inmate at 3 meals out

of 810 does not constitute more than a de minimis burden on inmate’s free exercise of

religion).

       Challenges to prison restrictions that are alleged “to inhibit First Amendment

interests must be analyzed in terms of the legitimate policies and goals of the corrections

system, to whose custody and care the prisoner has been committed in accordance with

due process of law.” Jones v. N.C. Prisoners’ Union, 433 U.S. 119, 125 (1977) (citation

omitted). What constitutes a reasonable opportunity for religious exercise, therefore, must

be evaluated within the context of a prison’s need for security, among other legitimate



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 14 of 20




goals. O’Lone, 482 U.S. at 350-53 (1987) (holding that a prison’s policy of not allowing

Muslim inmates on work detail to return to the prison to attend Jumu’ah, a group worship

service, did not violate the Constitution).

       So long as a restriction on an inmate’s religious practice “is reasonably related to

legitimate penological interests,” that restriction is valid. Turner v. Safley, 482 U.S. 78,

89 (1987). Factors to be considered in this reasonableness inquiry include (1) whether

there is a logical connection between the governmental interest and the particular policy

or decision at issue; (2) whether “alternative means of exercising the right remain open to

prison inmates”; (3) the impact that accommodating a prisoner’s religious practice would

have on “other inmates, on prison personnel, and on allocation of prison resources

generally”; and (4) whether there is an absence of “obvious, easy alternatives to the

policy adopted by” prison officials. O’Lone, 482 U.S. at 350-53 (internal quotation marks

and alterations omitted). “[E]ven where claims are made under the First Amendment,”

courts must take care to avoid substitut[ing] [their] judgment on difficult and sensitive

matters of institutional administration.” Id. at 353 (internal quotation marks and alteration

omitted).

       A prison’s occasional failure to accommodate a religious practice does not violate

the Free Exercise Clause where there is no evidence that the failures were caused by

“anything other than institutional shortage.” Id. Similarly, a temporary delay in

accommodating religious practice does not violate the First Amendment when caused by

ordinary administrative or institutional delay. See Tapp v. Stanley, 2008 WL 4934592, at



INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 15 of 20




*7 (W.D.N.Y. Nov. 17, 2008) (unpublished) (holding that a 3-month delay in providing a

prisoner with a religious meal did not substantially burden the prisoner’s sincerely-held

religious beliefs where the delay was “caused by ordinary administrative delay”).

       B.     RLUIPA Claims

       The First Amendment is not the only source of religious protection within a

prison. RLUIPA provides, “No government shall impose a substantial burden on the

religious exercise of a person residing in or confined to an institution ... even if the

burden results from a rule of general applicability, unless the government demonstrates

that imposition of the burden on that person[] (1) is in furtherance of a compelling

governmental interest; and (2) is the least restrictive means of furthering that compelling

governmental interest.” 42 U.S.C. § 2000cc-1(a).

       RLUIPA applies to entities receiving federal financial assistance. Id. at (b)(1). By

accepting federal funds, however, states do not waive sovereign immunity to suits for

money damages under RLUIPA. Sossamon v. Texas, 563 U.S. 277, 280 (2011). Further,

although the statute provides for injunctive relief, RLUIPA does not allow for monetary

damages against individuals. Wood v. Yordy, 753 F.3d 899, 902-04 (9th Cir. 2014).

       An inmate asserting a claim under RLUIPA bears the initial burden of showing

that the governmental action constitutes a substantial burden on the exercise of the

inmate’s religious beliefs. Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir. 2005).

For an official’s action to constitute a substantial burden on an inmate’s religious

exercise, it “must impose a significantly great restriction or onus upon such exercise.”

San Jose Christian College v. City of Morgan Hill, 360 F.3d 1024, 1034 (9th Cir. 2004).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 16 of 20




In determining whether an inmate’s religious exercise is substantially burdened, a court

may not inquire “into whether a particular belief is ‘central’ to a prisoner’s religion.”

Cutter v. Wilkinson, 544 U.S. 709, 725 n.13 (2005) (quoting 42 U.S.C. § 2000cc-

5(7)(A)). However, “the Act does not preclude inquiry into the sincerity of a prisoner’s

professed religiosity.” Id.

       If the inmate establishes “the prima facie existence” of a substantial burden on the

exercise of the inmate’s religion, then the burden shifts to prison officials “to prove that

[the] substantial burden on [the inmate’s] exercise of his religious beliefs is both ‘in

furtherance of a compelling governmental interest’ and the ‘least restrictive means of

furthering that compelling governmental interest.’” Warsoldier, 418 F.3d at 995 (quoting

42 U.S.C. § 2000cc-1(a); § 2000cc-2(b)).

       “The least-restrictive-means standard is exceptionally demanding, and it requires

the government to show that it lacks other means of achieving its desired goal without

imposing a substantial burden on the exercise of religion by the objecting party. If a less

restrictive means is available for the Government to achieve its goals, the Government

must use it.” Holt v. Hobbs, 574 U.S. 352, 364–65 (2015) (internal citations, quotation

marks, and alterations omitted). Prison officials or a state department of correction

“cannot meet its burden to prove least restrictive means unless it demonstrates that it has

actually considered and rejected the efficacy of less restrictive measures before adopting

the challenged practice.” Warsoldier, 418 F.3d at 999.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 17 of 20




       Although RLUIPA is to be construed broadly in favor of protecting an inmate’s

religious rights, id., the statute does not “elevate accommodation of religious observances

over an institution’s need to maintain order and safety,” Cutter v. Wilkinson, 544 U.S.

709, 722 (2005). A prisoner’s requests for religious accommodation must not override

other significant interests within a prison setting. “Should inmate requests for religious

accommodations become excessive, impose unjustified burdens on other institutionalized

persons, or jeopardize the effective functioning of an institution, the facility would be

free to resist the imposition.” Cutter, 544 U.S. at 726. In the words of the Supreme Court,

“context matters.” Id. at 723 (quotation marks and alteration omitted).

       For example, in Watkins v. Shabazz, the Ninth Circuit addressed the issue of

religious diets. 180 F. App’x 773 (9th Cir. 2006) (unpublished). The court held that a

prison did not violate RLUIPA by failing to provide a Halal diet to a religious inmate

because the prison offered “two alternatives to eating non-Halal meat: to eat the

nutritionally equivalent meat substitute provided by the prison, or to find an outside

religious organization to contract with the prison to provide Halal meat.” Id. at 775. The

failure to specifically provide a Halal diet did not violate RLUIPA.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 18 of 20




F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3)

the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated; (6)

facts alleging that the elements of the violation are met—for example, Plaintiff must

allege facts satisfying the elements of First Amendment or RLUIPA claim; (7) the injury

or damages Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is

seeking from each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether



INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
       Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 19 of 20




filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The second amended complaint must be legibly written or typed in its

entirety, and it should be clearly designated as the “First Amended Complaint.”

Plaintiff’s name and address should be clearly printed at the top left corner of the first

page of each document filed with the Court.

       If Plaintiff files a second amended complaint, Plaintiff must also file a “Motion to

Review the Second Amended Complaint.” If Plaintiff does not amend within 60 days, or

if the amendment does not comply with Rule 8, this case may be dismissed without

further notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a

litigant knowingly and repeatedly refuses to conform his pleadings to the requirements of

the Federal Rules, it is reasonable to conclude that the litigant simply cannot state a

claim.”).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
     Case 1:20-cv-00221-BLW Document 17 Filed 06/29/20 Page 20 of 20




                                     ORDER

     IT IS ORDERED:

     1.   Plaintiff has 60 days within which to file a second amended complaint as

          described above. If Plaintiff does so, Plaintiff must file (along with the

          second amended complaint) a Motion to Review the Second Amended

          Complaint. If Plaintiff does not amend within 60 days, this case may be

          dismissed without further notice.

     2.   Plaintiff’s request for a “Treaty for Sovereign USA Injunctions” (Dkt. 6) is

          DENIED.

     3.   Plaintiff’s Motion for Appointment of Counsel (Dkt. 9) is DENIED without

          prejudice. Plaintiff may renew the request for counsel if he files a second

          amended complaint.

     4.   Because Plaintiff has already been granted leave to proceed in forma

          pauperis, his second Application to Proceed in Forma Pauperis (Dkt. 13) is

          MOOT.

     5.   Plaintiff’s Motion in Primary Criminal Silence and Motion to Conclude

          Our Preliminaries (Dkt. 14 and 15) are DENIED as nonsensical.


                                              DATED: June 29, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge



INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
